Citation Nr: 1101854	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial rating for a bilateral hearing 
loss disability; rated as 10 percent disabling prior to March 10, 
2006, and 20 percent after March 10, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Procedural history

In the above-referenced June 2005 rating decision, the RO granted 
the Veteran's service-connection claim for a bilateral hearing 
loss disability; a noncompensable (zero percent) disability 
rating was assigned, effective January 10, 2005.  The Veteran 
disagreed with this initial rating and perfected an appeal as to 
this issue.  During the course of the appeal, the RO increased 
the Veteran's rating to 10 percent disabling, effective the date 
of service-connection, January 10, 2005, and to 20 percent 
effective March 10, 2006.  The Veteran has made clear his desire 
to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the St. Petersburg RO in 
October 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's increased rating claim must be remanded for further 
evidentiary development.

The Veteran contends he is entitled to an initial disability 
rating greater than 10 percent for his bilateral hearing loss 
disability.  The Veteran also contends he is entitled to a 
disability rating greater than 20 percent for all times on or 
after March 10, 2006.

The record contains VA audiological examinations dated in April 
2005 and February 2009.  Both VA examinations were conducted 
using a controlled speech discrimination test (Maryland CNC) 
together with the results of a puretone audiometry test.  

During the time period in between VA examinations, the Veteran 
underwent two private audiological examinations in July 2005 and 
March 2006.  Each private examination report contained graphical 
audiometric threshold findings and speech discrimination 
percentages.  Crucially however, neither the Board nor the RO is 
competent to interpret graphical representations of audiometric 
data and, therefore, cannot determine the severity of the 
Veteran's hearing loss during this time period according to the 
graphs alone.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995);        
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions].  In addition, neither private 
examination report specified whether Maryland CNC testing was 
used to determine the Veteran's speech discrimination 
percentages, as is required for accurate evaluation and rating of 
the Veteran's level of disability under 38 C.F.R. § 4.85 (2010).
	
The Court of Appeals for Veterans Claims (the Court) has recently 
determined that under 38 U.S.C.A. § 5103A(a):
	
[W]hen a private examination report reasonably appears 
to contain information necessary to properly decide a 
claim but it is "unclear" or "not suitable for 
rating purposes," and the information reasonably 
contained in the report otherwise cannot be obtained, 
VA has a duty to either (1) ask the private examiner 
to clarify the report, (2) request the claimant to 
obtain the necessary information to clarify the 
report, or (3) explain why such clarification is not 
needed.  Any request for clarification to a private 
examiner or to a claimant should clearly indicate what 
further action needs to be taken to make the 
insufficient private examination report acceptable for 
VA consideration.

See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 
2011).

Notably, the Court limited its holding in Savage to "those 
instances in which the missing information is relevant, factual, 
and objective-that is, not a matter of opinion-and where the 
missing evidence bears greatly on the probative value of the 
private examination report."  Id.  

The facts in this case are very similar to those in Savage.  
Indeed, the record in this case includes two private medical 
examinations dated in July 2005 and March 2006 that contain 
relevant test results that potentially could be used to evaluate 
the Veteran's hearing disability at a time period between two VA 
examinations.  Both of these private examinations contain 
insufficient or missing data.  Specifically, they contain 
graphical instead of numerical representations of audiometric 
test results [which cannot be interpreted by the RO or the 
Board], and they fail to indicate whether the Veteran's 
documented speech discrimination percentages at those times were 
obtained using Maryland CNC testing.  The Board notes that "the 
question of which speech recognition test was used [in a private 
examination] is a factual, objective one to which there is a yes 
or no answer; the question of whether the Maryland CNC Test was 
used does not in any way rely on the opinion of the examiner."  
See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 
2011).
Because the record contains two private examination reports that 
reasonably appear to contain information necessary to properly 
decide the Veteran's claim but are not suitable for rating 
purposes, and the information reasonably contained in the reports 
cannot otherwise be obtained, VA must seek clarification from 
each private examiner or the claimant before making a final 
decision on the merits.  

Accordingly, the Veteran's case is remanded so that an attempt at 
clarification can be made.

The case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  The VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
bilateral hearing loss disability.  The RO 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal, to include updated 
VA treatment records.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.

2.  The VBA should then attempt to contact 
the audiologist who conducted the 
Veteran's July 29, 2005 private 
audiometric evaluation, and the 
audiologist who conducted the Veteran's 
March 10, 2006 private audiometric 
evaluation, and ask each to clarify 
whether he or she obtained the Veteran's 
speech discrimination percentages through 
Maryland CNC testing.  Additionally, both 
examiners should be asked to analyze their 
respective graphical representations of 
audiometric data, and identify the 
Veteran's hearing thresholds at the 500 
Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz 
levels numerically.  Reports should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  If either private examiner is unable 
or unwilling to provide further 
clarification of their respective July 
2005 and March 2006 examination reports, 
the VBA should contact the Veteran and 
afford him the opportunity to obtain the 
necessary information to clarify each 
report, described immediately above.

If either private examiner is unable or 
unwilling to provide further clarification 
of their respective reports, and the 
Veteran cannot or will not obtain 
additional clarifying information, both 
the July 2005 and April 2006 private 
reports should be reviewed by a VA 
audiologist.  Upon review of the Veteran's 
examination reports, the VA audiologist 
should comment upon whether he or she 
believes Maryland CNC testing was used in 
determining the Veteran's speech 
discrimination percentages at either 
examination.  The VA audiologist should 
also attempt to read both graphical 
representations of audiometric data taken 
in July 2005 and March 2006, and if 
possible, identify the Veteran's hearing 
thresholds at the 500 Hz, 1000 Hz, 2000 
Hz, 3000 Hz, and 4000 Hz levels 
numerically.  If the VA audiologist cannot 
make a finding without resorting to 
speculation, the audiologist should state 
as much, and provide supporting rationale 
as to why such is the case.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

      4.  Following the completion of the 
foregoing, 
and after undertaking any other 
development it deems necessary [to include 
scheduling the Veteran for an updated VA 
audiological examination], the VBA should 
readjudicate the Veteran's increased 
rating claim.  VBA is reminded that it is 
prohibited from determining the severity 
of the Veteran's hearing loss in July 2005 
and March 2006 based on a reading of the 
graphical representation of audiometric 
results alone.  See Kelly, 7 Vet. App. at 
474.  If the claim is denied, in whole or 
in part, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


